Upon an indictment for the offense of murder in the first degree, the defendant was convicted for the offense of murder in the second degree and the jury fixed his punishment at imprisonment for a period of ten years. From the judgment of conviction and sentence to imprisonment in the penitentiary for ten years, in accordance with the verdict of the jury, this appeal was taken, the appeal being predicated upon the record only. There is no transcript of the evidence. The proceedings throughout as shown by the record were regular in all respects; no error being apparent thereon the judgment of conviction from which this appeal was taken is affirmed.
The special written charges refused to defendant cannot be considered.
Affirmed.